DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 4-7, 9, and 11-22 in the reply filed on 06/20/2022 is acknowledged.  The traversal is on the ground(s) that the special technical feature is introduced genetic modifications that increase meiotic recombination.  This is not found persuasive because although claims 1, 28, and 33 disclose introduced modifications that increase meiotic recombination rate, claim 36 only discloses the presence of recombination modulation factor and does not include a limitation of an introduced modification nor one that increases meiotic recombination.
The requirement is still deemed proper and is therefore made FINAL.

Claim Status
	Claims 1, 4-7, 9, 11-22, and 28-41 are pending.
	Claims 28-41 are withdrawn as being drawn to a non-elected invention.
	Claims 1, 4-7, 9, and 11-22 are examined on the merits. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


  	
Claims 1, 4-5, 7, 9, and 11-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four
categories of patent eligible subject matter because the claimed invention is directed to a
judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without
significantly more. Claims 1, 4-5, 7, 9, and 11-22 are determined to be directed to subject matter that is naturally occurring, or to a law of nature/natural principle or natural phenomenon. The rationale for this
determination is explained below.
The instantly pending independent claim, claim 1 is a method claim. The judicial exception is the correlation of a marker-trait association with any trait of interest.  Claim 1 is drawn to a method of “selecting” a candidate plant by “identifying or generating” one or more marker trait, which apply the natural principle of a correlation between plant genomic regions, or markers (alleles) located therein, and a particular phenotype. This claim reads on thought processes, i.e., visually observing (“identifying” and “selecting”) plants already growing in a field and naturally occurring phenomena (any  plant that has naturally germinated and is growing).  The breadth of “identifying” and “selecting” encompasses non-transformative visual assessment of a plant for a phenotype, coupled with prior knowledge of the correlation of said phenotype(s) with the presence of particular marker(s). This breadth does not impose a meaningful limit on the claim scope, such that all others are not precluded from using the natural principle.
As the steps of “identifying” and “selecting” in claim 1 are very generally recited, the combination of identifying and selecting is together reasonably interpreted as mere data gathering. Isolating nucleic acids from a plant, and then performing a detection (screening assay) was well understood, conventional, and routinely performed in the art at the time the application was filed. There are no limitations in the claims to distinguish either step from what is already routinely practiced. Furthermore, limiting the marker and the allele to a particular sequence does not change the steps to be performed. Isolating genomic DNA from plants was indeed routine at the time of filing, as was performing allele detection.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed invention is directed to naturally-occurring processes, nucleotides, cells, and organisms; without significantly more. The claimed method has the inherent property/ies that are recited in the claims. The judicial exception is not integrated into a practical application because the claimed invention is directed to naturally-occurring nucleotides, cells, organisms, and processes. For a claim that is directed to a judicial exception to be patent eligible, it must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception. For examples of claims that recite meaningful limitations, see MPEP § 2106; see also Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 100 USPQ2d 1492 (Fed. Cir. 2011). A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. __, 132 S.Ct. 1289,101 USPQ2d 1961 (2012), at 1966. To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose a meaningful limit on the claim
scope.
	Claim 4, is drawn to the method of claim 1, wherein the one or more marker-trait associations is newly conferred, this is indefinite (see below in the 112 section); This element is therefore broadly interpreted as any marker-trait association.  This does not present an additional element that would amount to significantly more than the judicial exception because marker-trait associations are naturally occurring processes.  
	Claim 5, is drawn to the method of claim 1, wherein the marker-trait association has an increased statistical association as compared to the corresponding marker-trait in a control plant.  This additional limitation does not add anything more than the judicial exception because the marker-association is simply a natural phenomenon and the comparison to another marker-trait association in a different plant is simply data gathering which further encompasses non-transformative visual assessment and was well understood, conventional, and routinely performed in the art at the time the application was filed.
	Claim 7, is drawn to the method of claim 1, wherein the data set comprises nucleotide variation data, phenotypic data, or combinations thereof.  This does not represent significantly more than the judicial exception because despite the nature of the data, ultimately the claim reads on thought processes, i.e., visually  observing (“identifying” and “selecting”) plants already growing in a field and naturally occurring phenomena (any  plant that has naturally germinated and is growing).  
	Claim 9, is drawn to the method of claim 1, wherein the data set comprises genome wide nucleotide variation-phenotype associations.  This does not represent significantly more than the judicial exception because despite the nature of the data, ultimately the claim reads on thought processes, i.e., visually observing (“identifying” and “selecting”) plants already growing in a field and naturally occurring phenomena (any  plant that has naturally germinated and is growing).
	Claim 11, is drawn to the method of claim 1, wherein the marker-trait association is known or predicted negative association between the marker and trait of interest.  This does not represent significantly more than the judicial exception because regardless of the relationship between the marker and the trait of interest, ultimately the claim reads on thought processes, i.e., visually observing (“identifying” and “selecting”) plants already growing in a field and naturally occurring phenomena (any  plant that has naturally germinated and is growing) and identifying a natural phenomenon.
	Claim 12, is drawn to the method of claim 1, wherein the marker-trait association is known or predicted positive association between the marker and the trait of interest.  This does not represent significantly more than the judicial exception because regardless of the relationship between the marker and the trait of interest, ultimately the claim reads on thought processes, i.e., visually observing (“identifying” and “selecting”) plants already growing in a field and naturally occurring phenomena (any  plant that has naturally germinated and is growing) and identifying a natural phenomenon.
	Claims 13 and 14, are drawn to the method of claims 11 and 12 respectively, further comprising: selecting the candidate based on the absence of a negative association.  This does not represent significantly more than the judicial exception  because the process of selection could be performed as a mental process involving visually observing (“identifying” and “selecting”) plants already growing in a field and naturally occurring phenomena (any  plant that has naturally germinated and is growing).
	Claim 15, is drawn to the method of claim 1, wherein the data set comprises genotypic and/or phenotypic data from doubled haploid plants, inbred, hybrid plants, offspring thereof, or combinations thereof.  This does not represent significantly more than the judicial exception because despite the nature of the data, ultimately the claim reads on thought processes, i.e., visually observing (“identifying” and “selecting”) plants already growing in a field and naturally occurring phenomena (any  plant that has naturally germinated and is growing).  Further, inbred plants are the result of self-fertilization  which is a natural process in self-compatible plant species, while hybrid plants are the result of outcrossing which occurs naturally in self-incompatible plants,  therefore these sources of the data are natural phenomena and this additional recitation does not add significantly more than the judicial exception.  
	Claims 16-17, are drawn to the method of claim 1, wherein the population of plants is modified to have increased meiotic recombination by genetically introducing one or more polynucleotides in the plant's genome to increase the expression level or activity of one or more genes that function to promote meiotic recombination, wherein the gene may be E110, MSH4/MSH5, Mlh1/MIh3, MutS-related heterodimer, MER3 DNA helicase, SHORTAGE OF CROSSOVERS1 (SHOC1) XPF nuclease, PARTING DANCERS (PTD), ZIP4/SP022, Zip1, Zip2, Zip3, Zip4, Msh4, Msh5, Mlh1/MIh3, or combinations thereof.  This element does not add significantly more than the judicial exception because the method step still comprises active steps that can be performed as mental processes thought processes, i.e., visually observing (“identifying” and “selecting”) plants already growing in a field and naturally occurring phenomena (any  plant that has naturally germinated and is growing).  Further, increasing meiotic recombination by genetically introducing one or more polynucleotides to increase the expression level or activity of one or more genes that function to promote meiotic recombination is a naturally occurring process that would occur when a plant having higher meiotic recombination rates than another naturally occurring plant crosses with that plant and produces a plant having higher recombination rates.  Further the plant having higher recombination rates could pass on an allele encoding E110, MSH4/MSH5, Mlh1/MIh3, MutS-related heterodimer, MER3 DNA helicase, SHORTAGE OF CROSSOVERS1 (SHOC1) XPF nuclease, PARTING DANCERS (PTD), ZIP4/SP022, Zip1, Zip2, Zip3, Zip4, Msh4, Msh5, Mlh1/MIh3, or combinations thereof.  
	Claims 18-19, are drawn to the method of claim 1, wherein the population of plants is modified to have increased meiotic recombination by genetically introducing one or more nucleotide substitutions, additions and/or deletions in the plant's genome to reduce the expression level or activity of one or more genes that function to inhibit meiotic recombination, wherein the one or more genes that function to promote meiotic recombination comprises E110, MSH4/MSH5, Mlh1/MIh3, MutS-related heterodimer, MER3 DNA helicase, SHORTAGE OF CROSSOVERS1 (SHOC1) XPF nuclease, PARTING DANCERS (PTD), ZIP4/SP022, Zip1, Zip2, Zip3, Zip4, Msh4, Msh5, Mlh1/MIh3, or combinations thereof.  This element does not add significantly more than the judicial exception because the method step still comprises active steps that can be performed as mental processes thought processes, i.e., visually observing (“identifying” and “selecting”) plants already growing in a field and naturally occurring phenomena (any  plant that has naturally germinated and is growing).  Further, increasing meiotic recombination by genetically introducing one or more nucleotide substitutions, additions, and/or deletions in the plant's genome to reduce the expression or activity of one or more genes that function to inhibit meiotic recombination is a naturally occurring process that occurs when two plants comprising different alleles for genes that inhibit meiotic recombination cross, leading to the introduction of one copy of the allele from one plant into the other.  Specifically, the introduced allele could comprise single nucleotide polymorphisms, additions or deletions compared to the other allele.  Therefore, even this process is naturally occurring.  
	Claim 20 is drawn to the method of claim 1, wherein the genetic modification is introduced using genome-editing technology.  This does not represent significantly more than the judicial exception because despite the source of the data, ultimately the claim reads on thought processes, i.e., visually observing (“identifying” and “selecting”) plants already growing in a field and naturally occurring phenomena (any  plant that has naturally germinated and is growing).  
	Claim 21 is drawn to the method of claim 1, wherein the candidate plant or population of candidate plants is doubled haploid plants, inbred, hybrid plants, offspring thereof, or combinations thereof.  This does not represent significantly more than the judicial exception because despite the nature of the data, ultimately the claim reads on thought processes, i.e., visually observing (“identifying” and “selecting”) plants already growing in a field and naturally occurring phenomena (any  plant that has naturally germinated and is growing).  Further, inbred plants are the result of self-fertilization  which is a natural process in self-compatible plant species, while hybrid plants are the result of outcrossing which occurs naturally in self-incompatible plants,  therefore these sources of the data are natural phenomena and this additional recitation does not add significantly more than the judicial exception.  
	Claim 22 is drawn to the method of claim 1, wherein the plants in the population of plants are monocot or dicot plants.  This does not represent significantly more than the judicial exception because despite the species of plant, ultimately the claim reads on thought processes, i.e., visually observing (“identifying” and “selecting”) plants already growing in a field and naturally occurring phenomena (any  plant that has naturally germinated and is growing).  Further, monocot and dicot plants are naturally occurring and therefore does not represent significantly more than the judicial exception.    
	Not included in the rejection:	
	Claim 6, is not included  in this  rejection because claim 6  includes the additional step of growing the selected candidate plant.  This element adds significantly more the natural phenomenon (or integrate the subject matter into a practical process, etc.), therefore this claim is not included in this rejection. 

Claim Rejections - 35 USC § 112 (Indefiniteness)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “newly conferred” in claim 4 renders the claim indefinite because it introduces more than one scope of the claims.  Specifically, the meaning of “newly conferred” is unclear to the ordinary artisan.  A marker-trait association is a phenomenon that exists in nature and would not be newly conferred unless the marker was newly introduced into the genome of plant.  Therefore there is more than one scope of the claims, one where newly conferred means newly identified and a second where the marker is newly introduced and therefore generates a “newly conferred” marker-trait association.  Given the language of the claim, the lack of guidance in the specification, and the state of the art the ordinary artisan would expect that “newly conferred” is meant to mean newly identified, however given the specific language of claim 4, particularly the word “conferred” a second reasonable interpretation of the claim is that the marker is newly introduced.  Therefore there are more than one scope of the claims and claim 4 is rejected as being indefinite.  

Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-7, 9, and 11-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The Federal Circuit has clarified the application of the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials". University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not description of that material". Id. Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus". Id.
The claims are broad in the following aspects:
--claims 1, 4-7, 9, 11-16, 18, and 19-22 generically requiring the broad genus of any genetic modification that increases genetic recombination;
--claim 17, requiring the broad genus of a genetic modification that increases genetic recombination by increasing the expression level or activity of a gene selected from the group of HEI10, MSH4/MSH5, Mlh1/Mlh3, MutS-Related heterodimer, MER3 DNA helicase, SHORTAGE OF CROSSOVERS1 (SHOC1) XPF nuclease, PARTING DANCERS (PTD), ZIP4/SPO22, Zip1, Zip2, Zip3, Zip4, Msh4, Msh5, Mlh1/Mlh3, or combinations thereof;
--claim 19, requiring the broad genus of a genetic modification that increases genetic recombination by increasing the expression level or activity of a gene selected from the group of RMI1, RMI2, RTEL1, RECQ4, or FANCM, or combinations thereof. 
Applicant has described that disruption of FANCM, ZmRMl1, ZmRMl2, ZmRTEL1, and ZmRecQ4 increases meiotic recombination.  Applicant described suppression of expression of ZmRMl1, ZmRMl2, ZmRTEL1, and ZmRecQ4 in maize (Examples 4-7). 
However, Applicant has not sufficiently described the necessary structural features that must be retained by protein variants as to establish a structure-function relationship with respect to the specific function of increasing genetic recombination in a plant upon inhibition.  Applicant has not provided adequate description regarding the impact of a inhibiting any polypeptide in any plant species in the aspect of increasing genetic recombination.
Initially, it should be noted that the claimed genus of polynucleotides much broader in scope than any gene the is known to modify genetic recombination. Instead the claimed genus of polynucleotides is any polynucleotide that when modified leads to altered genetic recombination.  Meiotic recombination is an elaborate process involving many steps and is sensitive to cellular and environmental conditions, including external temperature, the location of the sister chromatids, and the synaptonemal complex, therefore it is not just proteins which directly interact with DNA to regulate meiotic recombination rates but instead is drawn to any genetic modification that affects recombination rates even if it is a long removed from DNA binding (Morgan, Are the effects of elevated temperature on meiotic recombination and thermotolerance linked via the axis and synaptonemal complex, Philosophical transactions of the Royal Society B, 2017, Page 1, Bottom Paragraph – Page 2, Column 1, First Paragraph; Abstract).  Therefore this claimed genus is extremely broad and could potentially be any locus in the genome.  
In view of the lack of description from the state of art regarding the specific function, it should be noted that at the time of the instant invention was made, Applicant has not provided even that much description as discussed above (i.e. regarding the domain structures, subcellular localization, and biochemical activities). 
Therefore, Applicants have not adequately described the structural features that are required to be retained by members of the claimed genus as to establish a structure-function relationship, or the structural features required to distinguish members of the claimed genus from other chemical structures.
The analysis will now turn to the second element of the court’s decision in Eli Lilly; namely, the description of a representative number of species.  The broadly claimed genus of polynucleotide sequences which genetic modifications is enormous in size. For example, the genus encompass any polynucleotide sequence. 
Given the virtually infinite structural variable associated with these embodiments, the claims read on an extremely broad and highly diverse structures.  Thus, in view of the analysis presented above, a skilled artisan would appreciate that the claims are directed to extremely broad and highly diverge genus of protein variants that are required to have the specific function of increasing recombination in a plant.  
 In contrast, Applicant has only described five sequences; and shown that a few of them have the requisite function. In view of the functional divergence between even the members sharing much more common features than the mere sequence identity, and the large size and structural diversity associated with the claimed genus, Applicant has not described a representative number of species for the claimed broad genus as a whole. 
Thus, based on the analysis above, Applicant has not met either of the two elements of the written description requirement as set forth in the court's decision in Eli Lilly. As a result, it is not clear that Applicant was in possession of the claimed genus at the time this application was filed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4-7, 9, and 11-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, WO 2005/000006 A2, May 27, 2004 in view of Cockram, Genetic Mapping Populations for Conducting High-Resolution Trait Mapping in Plants, Plant Genetics and Molecular Biology.  Advances in Biochemical Engineering/Biotechnology, vol 164, February 23, 2018 and in further view of Crismani, WO 2015181647 A1, December 2015.

Independent claim 1, is drawn to a method of selecting a plant with a trait of interest.  The major steps of the method are summarized as follows:

Generating or obtaining a population of plants comprising a modification that increases meiotic recombination.
Using the population of modified plants to identify a marker-trait association of a trait of interest.
Screening a candidate population of plants for the marker for the trait of interest, wherein the candidate population of plants does not comprise the introduced genetic modifications and are not obtained from the population of plants that contain the introduced genetic modifications.
Selecting a candidate plant based on the presence or absence of the marker for the trait of interest. 

With respect to claim 1, Smith teaches a method of selecting a plant with a trait of interest (Smith Page 59, Claim 52, Line 1), the method comprising: providing a data set comprising genotypic and/or phenotypic data obtained from a population of plants, Smith teaches providing an association between at least one genetic marker and the phenotypic trait (Data set) in a first plant population(Smith, Page 59, Claim 52, Lines 2-7), wherein one or more plants in the population comprise one or more introduced genetic modifications that increase meiotic recombination in one or more plants as compared to a control plant that does not comprise the one or more introduced genetic modifications, and wherein the population of plants comprises one or more phenotypic or genotypic markers; Smith teaches an association between at least one genetic marker (Smith, Page 59, Claim 52, Line 2).
Additionally Smith teaches identifying or generating one or more marker-trait associations in the data set that correlate with the trait of interest in the population of plants; Smith teaches providing an association between a marker and a phenotypic trait of interest in the first plant population(Smith, Page 59, Claim 52, Part (a).
Further Smith teaches screening a candidate plant or a population of candidate plants for the presence or absence of the one or more marker-trait associations that correlate with the trait of interest ; Smith teaches selecting a plant from a non-adapted second population wherein the selected plant has the genetic marker associated with the phenotypic trait, Smith does not teach a first population with an introduced genetic modification that leads to increased recombination but it does teach a first population which is better suited (adapted) to identifying a marker-trait association, as evidenced by the selection taking place in a non-adapted plant population(Smith, Page 59, Claim 52); and selecting the candidate plant based on the presence or absence of the one or more marker-trait associations that correlate with the trait of interest(Smith, Page 59, Claim 52, Part B).
	With respect to claim 1, Smith does not teach the use of a first plant population having increased genetic recombination due to a genetic modification. 
	With respect to claim 1, Cockram teaches that it would be beneficial to conduct mapping studies in populations having higher recombination rates as is provides more accurate mapping (Cockram, Page 109, Abstract, Sentences 3-4, and 6).
	With respect to claim 1, Crismani teaches that overexpressing MSH4 may increase recombination rate (Crismani, Page 2, Lines 6-8).
	At the time of filing it would have been obvious to the ordinary artisan to modify the method of Smith in order to conduct the marker association step in a population having increased recombination as described by Cockram through the overexpression of the MSH4 activator of recombination taught in Crismani.  This would have been obvious because the method of Smith is drawn to mapping traits to genetic loci associated with identifiable markers, Cockram teaches that increasing recombination increases the accuracy of these types of methods, and Crismani teaches that overexpression of Msh4 can increase recombination, therefore given the teachings of these references it would have been obvious to the ordinary artisan to combine these teachings to arrive at the method of the instant invention, a method wherein a mutant population overexpressing the Msh4 polypeptide and having high amounts of recombination is used to identify markers associated with traits of interest.  This would be motivating to the ordinary artisan because it would allow for the efficient identification of molecular markers for agronomically and economically important traits.   Therefore claim 1 is rejected as obvious under Smith in view of Cockram and Crismani. 
	With respect to claim 4 , Smith in view of Cockram and Crismani teaches all of the limitations of claim 1 (See above).  Additionally, Smith teaches identifying new allelic variants (Smith, Abstract).
With respect to claim 5, Smith in view of Cockram and Crismani teaches all of the limitations of claim 1 (See above).  Additionally, Smith teaches the use of a statistical model that incorporates a genotype and a value of the phenotypic trait in the plant population (Smith, Page 6, Paragraph 0020).
	With respect to claim 6, Smith in view of Cockram and Crismani teaches all of the limitations of claim 1 (See above).  Additionally, Smith teaches growing transformed and selected plants (Smith, Page 48, Paragraph 0174).
	With respect to claim 7, Smith in view of Cockram and Crismani teaches all of the limitations of claim 1 (See above).  Additionally, Smith teaches a data set comprising phenotypic data (Smith, Page 6, Paragraph 0020).
	With respect to claim 9, Smith in view of Cockram and Crismani teaches all of the limitations of claim 1 (See above).  Additionally, smith teaches nucleotide variation-phenotype associations (Smith, Page 6, Paragraph 0020).
	With respect to claim 11, Smith in view of Cockram and Crismani teaches all of the limitations of claim 1 (See above).  Additionally, Smith teaches negative associations; Smith teaches the use of Bayesian analysis which detects both positive and negative correlation between variables which can be seen in Figure 3 (Smith, Page 53, Paragraph 0191; Smith, Page 8, Paragraph 0027).
	With respect to claim 12, Smith in view of Cockram and Crismani teaches all of the limitations of claim 1 (See above).  Additionally, Smith teaches a positive associations; Smith teaches the use of Bayesian analysis to detect positive correlation between marker-trait associations(Smith, Page 53, Paragraph 0191; Smith, Page 8, Paragraph 0027).
	With respect to claim 13, Smith in view of Cockram and Crismani teaches all of the limitations of claim 1 (See above).  Additionally, Smith teaches selecting plants having the association (Smith, Abstract).
With respect to claim 14, Smith in view of Cockram and Crismani teaches all of the limitations of claim 1 (See above).  Additionally, Smith teaches selecting plants having the association (Smith, Abstract).
With respect to claim 15, Smith in view of Cockram and Crismani teaches all of the limitations of claim 1 (See above).  Additionally, Smith teaches phenotypic data from inbred plants (Smith, Page 50, Paragraph 0181).  
With respect to claim 16, Smith in view of Cockram and Crismani teaches all of the limitations of claim 1 (See above).  
With respect to claim 17, Smith in view of Cockram and Crismani teaches all of the limitations of claim 1 (See above).  
With respect to claim 18, Smith in view of Cockram and Crismani teaches all of the limitations of claim 1 (See above).  
With respect to claim 19, Smith in view of Cockram and Crismani teaches all of the limitations of claim 1 (See above).  
With respect to claim 20, Smith in view of Cockram and Crismani teaches all of the limitations of claim 1 (See above).  Additionally, Cockram teaches that CRISPR can be targeted to polymorphisms to introduce favorable changes directly into plant genomes without any linkage drag (Cockram, Page 112, Last full paragraph).
With respect to claim 21, Smith in view of Cockram and Crismani teaches all of the limitations of claim 1 (See above).  Additionally, Smith teaches phenotypic data from inbred plants (Smith, Page 50, Paragraph 0181).  
With respect to claim 22, Smith in view of Cockram and Crismani teaches all of the limitations of claim 1 (See above).  Additionally, Smith teaches the use of this method in Maize, a monocot and soybean a dicot (Smith, Page 58, Claim 44).
With respect to claim 4-7, 9, and 11-22, Smith does not teach the use of a first plant population having increased genetic recombination due to a genetic modification. 
With respect to claim 4-7, 9, and 11-22, Cockram teaches that it would be beneficial to conduct mapping studies in populations having higher recombination rates as is provides more accurate mapping (Cockram, Page 109, Abstract, Sentences 3-4, and 6).
	With respect to claim 4-7, 9, and 11-22, Crismani teaches that overexpressing MSH4 may increase recombination rate (Crismani, Page 2, Lines 6-8).
	At the time of filing it would have been obvious to the ordinary artisan to modify the method of Smith in order to conduct the marker association step in a population having increased recombination as described by Cockram through the overexpression of the MSH4 activator of recombination taught in Crismani.  This would have been obvious because the method of Smith is drawn to mapping traits to genetic loci associated with identifiable markers, Cockram teaches that increasing recombination increases the accuracy of these types of methods, and Crismani teaches that overexpression of Msh4 can increase recombination, therefore given the teachings of these references it would have been obvious to the ordinary artisan to combine these teachings to arrive at the method of the instant invention, a method wherein a mutant population overexpressing the Msh4 polypeptide and having high amounts of recombination is used to identify markers associated with traits of interest.  This would be motivating to the ordinary artisan because it would allow for the efficient identification of molecular markers for agronomically and economically important traits.   Therefore claim 1 is rejected as obvious under Smith in view of Cockram and Crismani. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561. The examiner can normally be reached 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN JAMES SULLIVAN/               Examiner, Art Unit 1663                                                                                                                                                                                         

/WEIHUA FAN/               Examiner, Art Unit 1663